September 21, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  VERTICAL NORTH AMERICA, INC. N/K/A RAIZEN NORTH AMERICA,
                       INC., Appellant

NO. 14-15-01088-CV                       V.

               VOPAK TERMINAL DEER PARK, INC., Appellee
                   ________________________________

       This cause, an appeal from the judgment in favor of appellee, Vopak Terminal
Deer Park, Inc., signed September 23, 2015, was heard on the transcript of the
record. We have inspected the record and find error in the judgment. We therefore
order the judgment of the court below REVERSED and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Vopak Terminal Deer Park, Inc.

      We further order this decision certified below for observance.